                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ARSENIO ANAYA,

       Petitioner,

v.                                                                     Civ. No. 21-460 WJ/GJF

CNMCF, et al,

       Respondents.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Arsenio Anaya’s Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2254 [ECF 1] (Petition). Anaya also filed a Motion to Proceed in Forma

Pauperis [ECF 2] (Motion). Anaya challenges his state convictions stemming from intoxicated

driving. Having reviewed the matter sua sponte, the Court will require Anaya to show cause why

the Petition should not be dismissed for failure to exhaust state remedies.

I. BACKGROUND1

       Anaya pled guilty in 2018 to aggravated driving under the influence of drugs or alcohol

(8th offense), driving on a revoked license, and fleeing a law enforcement officer. [ECF 1 at 1];

see also Plea and Disposition Agreement in D-412-CR-2017-00251. By a judgment entered

February 27, 2020, the state court sentenced Anaya to ten years imprisonment. [ECF 1 at 1]; see

also Judgment in D-412-CR-2017-00251. Anaya filed a motion to reconsider sentence, a state

habeas petition, and a direct appeal. See Docket Sheet in D-412-CR-2017-00251. The state trial



1
  The background facts are taken from the Petition and Anaya’s state criminal dockets, Case Nos. D-412-
CR-2017-00251 and A-1-CA-39249, which are subject to judicial notice. See Mitchell v. Dowling, 672
Fed. App’x 792, 794 (10th Cir. 2016) (Habeas courts may take “judicial notice of the state-court docket
sheet to confirm the date that each [state] motion was filed”).
court denied all relief by an omnibus order entered April 16, 2021, and the New Mexico Court of

Appeals (NMCA) issued a mandate dismissing the appeal on April 27, 2021. See Omnibus Order

and Mandate in D-412-CR-2017-00251.

          Anaya filed the instant Petition a few weeks later, on May 17, 2021. He asks the Court to

vacate all state convictions under 28 U.S.C. § 2254, arguing his blood alcohol test constitutes an

illegal search. [ECF 1 at 5]. Anaya filed an in forma pauperis Motion to support the Petition,

which reflects he is unable to prepay the $5 habeas filing fee. The Court will therefore grant the

Motion [ECF 2] and analyze whether Anaya exhausted state remedies as part of the initial habeas

review.

II. ANALYSIS

          “A habeas petitioner is generally required to exhaust state remedies” before obtaining relief

“under . . . § 2254.” Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000). “The exhaustion

requirement is satisfied if the federal issue has been properly presented to the highest state court,

either by direct review of the conviction or in a postconviction attack.” Dever v. Kansas State

Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994).           The Court can excuse the exhaustion

requirement “only if there is no opportunity to obtain redress in state court or if the corrective

process is so clearly deficient as to render futile any effort to obtain relief.” Duckworth v.

Serrano, 454 U.S. 1, 3 (1981). “Sua sponte consideration of exhaustion of state remedies . . . is

explicitly permitted” where the failure to exhaust appears on the face of the petition. United States

v. Mitchell, 518 F.3d 740, 746 n.8 (10th Cir. 2008). See also id. at 746 (“[A]ffirmative defenses

unique to the habeas context such as exhaustion of state remedies…may be may be raised by a

court sua sponte.”).


                                                   2
       The Petition clearly reflects that Anaya did not present his federal claim to the New Mexico

Supreme Court (NMSC). Anaya lists his NMCA appeal in the Petition and then wrote “N/A” in

the sections addressing further appeals. [ECF 1 at 2-5]. The state court dockets confirm that

Anaya did not seek certiorari review with the NMSC and instead filed the § 2254 Petition shortly

after the NMCA ruled. See Docket Sheets in D-412-CR-2017-00251; A-1-CA-39249. Anaya

has therefore not met the federal exhaustion requirement.

III. CONCLUSION

       For the reasons above, IT IS ORDERED that no later than June 22, 2021, Anaya shall

show cause in writing as to why any § 2254 claims should not be dismissed without prejudice for

failure to exhaust state remedies. Failure to timely respond will result in dismissal of this action

without further notice.

       IT IS FURTHER ORDERED that Anaya’s Motion to Proceed In Forma Pauperis [ECF

2] is GRANTED.

       SO ORDERED.




                                      ________________________________________
                                      THE HONORABLE GREGORY J. FOURATT
                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
